Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 2/11/20, with respect to the rejection(s) of claim(s) in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2007/0253168 to Miller.
Applicant’s amendment relates to the clarification of structure that the cooling pad portions are separate from the cooling block. It is noted that the prior art of Geutig is an integrated block and pad. It has been previously held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8-11, 17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guetig (cited in prior office action) in view of US 2007/0253168 to Miller.
Guetig discloses in the abstract, paragraph 72, and figures 8-10 and 19, a SFP transceiver assembly comprising: 
a cooling block (heat exchanger 1950; figure 19); 
a thermally conductive pad comprising a thermally conductive material (1955); and 
a spring finger (890; figures 8-10) configured to contact the thermally conductive pad while an SFP transceiver is inserted into the SFP transceiver assembly to allow heat to be conducted from the SFP transceiver to the cooling block, via the thermally conductive pad and the spring finger, to conductively cool the SFP transceiver, wherein the spring finger is configured to rotate between an engaged position in which the spring finger contacts the thermally conductive pad to allow the heat to be conducted from the SFP transceiver and a disengaged position in which the spring finger guides the insertion of the SFP transceiver (figures 15-16 show the insertion of the transceiver which flattens and thereby rotates the spring finger to a position parallel to the cooling block to make contact and engage the cooling block to transfer heat. Also see paragraph 72); and 
an SFP cage (“transceiver housing”; paragraph 72 and “cage”; paragraph 89) configured to house the spring finger, the cooling block, and the thermally conductive pad, wherein the SFP cage comprises at least one opening configured to receive the SFP transceiver.
As to claims 3 and 9-10, when a transceiver is inserted, the spring fingers are pressed downwards and parallel to the cooling block (paragraph 72).  Furthermore, cantilevered arms may be used in place of springs (paragraph 104).
As to claim 8, metal is used. 
As to claim 11, fastening means may be used to secure the claimed portion to the cooling block (figure 11).

	However, Guetig fails to explicitly disclose a cooling block contoured with a recess to receive a thermally conductive pad. It is noted that separating Guetig’s cooling block into two pieces with the raised portions defined as the “pads” would be within the level of ordinary skill in the art. 
	Miller discloses a separate “cooling block” (210) with a cooling pad (140) that are retained in a recess defined by posts (250). 
	It would have been obvious to one having ordinary skill in the art to have a separate pad from a cooling block to enable ease of mounting as taught by Miller in Guetig. Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Examiner suggests amendment of the claims to define how the cooling block with pads structurally integrate with the spring and housing components (figure 4).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guetig in view of Miller (hereinafter GiM) and further in view of Kazay (cited in prior office action).
GiM discloses a cooling block with multiple configurations (paragraphs 22, 65, 82, 105, 115, etc) but fails to explicitly disclose the use of a resilient material such as silicon.
Kazay discloses such a material. 
It would have been obvious to one having ordinary skill in the art to recognize the materials used in GiM is not critical and multiple heat exchanging means can be used. Using such a common material such as the silicon disclosed by Kazay in GiM would provide for more efficient heat transfer.
Claims 12, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GiM in view of US 2008/0056647 to Margolin et al.
GiM discloses the invention as claimed except for the transceiver’s arrangement in a switch (and associated electrical connections). It is noted that SFP transceivers such as those disclosed by Guetig are commonly used in switches. GiM is silent to the use in a switch likely because of such common useage. 
Margolin discloses such a common use in paragraph 3. 
It would have been obvious to one having ordinary skill in the art to recognize SFP transceivers are used in switch boxes and electrically connecting them would be a common design feature for its intended use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2017/0168253.
US 2019/0113698.
US 2020/0288589.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883